DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/09/2020 and 6/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Li et al. (US 2019/0020282).
Claim 1; Li et al. disclose a switching power supply device comprising: a transformer (T1) for voltage conversion; a synchronous rectification MOS transistor (SR2) connected in series to a secondary side coil of the transformer (SR2); a secondary side control circuit (IC2) that performs on/off control of the synchronous rectification MOS transistor (SR2) based on a drain voltage (VDS) of the synchronous rectification MOS transistor (SR2); and a minimum on-time setting circuit (41) that sets a minimum on-time when turning on the synchronous rectification MOS 
Claim 2; Li et al. disclose the secondary side control circuit includes: a peak period detection circuit (fig. 5: COMP1) that detects a peak period of the drain voltage (VDS) of the synchronous rectification MOS transistor (SR2); and a bottom period detection circuit (COMP2/COMP3) that detects a bottom period of the drain voltage of the synchronous rectification MOS transistor, and the minimum on-time setting circuit (LG1) sets the minimum on-time at turn-on of the synchronous rectification MOS 43 transistor based on the peak period detected by the peak period detection circuit and the bottom period detected by the bottom period detection circuit.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-7; prior art fails to disclose or suggest, inter alia, the minimum on-time setting circuit includes: a minimum on-time setting reference voltage generation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0358902 Duvnjak discloses peak switching SR drive timing control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                      2/12/2021